UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6145



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TOY BURTRON MADDEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-94-440-JFM)


Submitted:   June 19, 1997                 Decided:   June 30, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Toy Burtron Madden, Appellant Pro Se. Joyce Kallam McDonald, As-
sistant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Toy Burtron Madden appeals the district court's order denying

his challenge to the district court's original criminal juris-

diction and venue. We have reviewed the record and the district

court's opinion and find no reversible error. Jurisdiction was

proper under 18 U.S.C. § 3231 (1994), and venue was proper under 18
U.S.C. § 3237 (1994), and Fed. R. Crim. P. 18. We deny Madden's mo-

tion to vacate his sentence with immediate release from custody. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2